Citation Nr: 1022243	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2010.  That development was completed, and the case has since 
been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter, and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.

3.  The Veteran has not been shown to have tinnitus that is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

3.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
August 2007 prior to the initial decision on the claims in 
February 2008.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the August 2007 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2009 statement of 
the case (SOC) and the April 2010 supplemental statement of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the August 2007 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the August 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  Moreover, the Board concludes below 
that service connection for bilateral hearing loss and 
tinnitus is not warranted.  Thus, any questions as to the 
disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  He has not identified 
any outstanding records that are relevant to his current 
claims.

In addition, the Veteran was afforded a VA examination 
November 2007 in connection with his claims for service 
connection, and a clarifying medical opinion was obtained in 
March 2010.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the March 2010 VA medical opinion obtained in this 
case is more than adequate, as it is predicated on a full 
reading of the service treatment records as well as the 
private and VA medical records contained in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include the statements of the appellant and a 
fellow serviceman, and provides a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  In fact, the examiner specifically discussed other 
possible factors to which his current disorders are 
attributable.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  His service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
disorders.  In fact, his December 1952 separation examination 
found his ears and drums to be normal, and whispered voice 
and spoken voice testing revealed 15/15 hearing bilaterally.  
The Veteran also had a hearing loss profile of "H1" at that 
time. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  He further denied 
having any medical history of ear trouble during the December 
1952 separation examination.  Moreover, he did not seek 
treatment hearing loss or tinnitus immediately following his 
separation from service or for many decades thereafter.  
Therefore, the Board finds that bilateral hearing loss and 
tinnitus did not manifest in service or within one year 
thereafter.

The Board does observe that the Veteran indicated in his 
August 2007 VA Form 21-526 that his hearing loss and tinnitus 
began between 1951 and 1952.  The Board notes that he is 
competent to report his experience and symptoms in service.  
While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  A veteran can attest to factual 
matters of which he or had had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent 
to state that he experience hearing loss and tinnitus in 
service.  However, this history is not supported by any 
credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  
Specifically, there is no documentation showing that he had 
any complaints, treatment, or diagnosis of such disorders in 
service or for many years thereafter.  In fact, the Veteran's 
first post-service complaints appear to have been made in 
connection with his original claim for service connection, 
which was filed in August 2007.  Thus, the Veteran's claim 
that he developed hearing loss and tinnitus between 1951 and 
1952 is not supported by the contemporaneous evidence of 
record.  The Board finds the contemporaneous evidence to be 
more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative 
value than history as reported by the Veteran. See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).

Moreover, the Veteran specifically denied having a medical 
history of ear trouble in December 1952.  As such, there is 
affirmative evidence actually showing that the Veteran did 
not experience any hearing loss or tinnitus in 1951 or 1952.  
He also later told the November 2007 examiner that his 
tinnitus began many years ago, but he was unsure of the date 
and circumstances of its onset.  As such, the Veteran's own 
statements are inconsistent.  Therefore, the Board finds that 
the Veteran's reported history regarding the onset of his 
disorder to be not credible.

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his bilateral hearing loss and tinnitus 
resulted.  The Veteran is considered competent to relate a 
history of noise exposure during service. See 38 C.F.R. § 
3.159(a)(2).  Moreover, a September 2007 lay statement from a 
fellow serviceman indicates that they were subjected to noise 
exposure.  Accordingly, the Board concludes that the Veteran 
had noise exposure during service.

In addition, the November 2007 VA examination report shows 
that the Veteran has current bilateral hearing loss by VA 
standards as well as tinnitus. See 38 C.F.R. § 3.385. 

Nevertheless, the Board finds that the medical evidence of 
record does not link the Veteran's current bilateral hearing 
loss and tinnitus to service.  In this regard, the November 
2007 VA examiner reviewed the claims file and performed a 
physical examination.  She observed his reports of military 
noise exposure as well as his post-service noise exposure.  
It was also noted that the Veteran was never given an 
audiometric hearing evaluation at the time of his entrance 
and discharge from service, but that military noise exposure 
had been conceded.  The examiner diagnosed the Veteran with 
bilateral hearing loss and tinnitus; however, she stated that 
she could not resolve the issue of whether the disorders were 
related to his military service without resorting to mere 
speculation.  In so doing, she did note that his current 
hearing thresholds were comparable to that of a man his age 
with hearing loss due to presbycusis and that he did have 
occupational and recreational noise exposure since his 
discharge from service.  She further noted that there was no 
mention of tinnitus in his service treatment records.  

The Board remanded the case in January 2010 observing that 
medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  Following the remand, the same 
examiner reviewed the claims file again and observed the 
Veteran's reports that he was exposed to excessive levels of 
noise while in service as well as his reports of post-
military occupational and recreational exposure.  She noted 
there was no new evidence to support or refute the Veteran's 
claim.  The examiner once again commented that the Veteran's 
hearing loss was comparable to that of a man his age with 
hearing loss due to presbycusis.  Therefore, she opined that 
the Veteran's hearing loss and tinnitus are less likely as 
not caused by or a result of his military noise exposure.  
Instead, she believed the disorders were more likely caused 
by or the result of post-service occupational and 
recreational noise exposure and/or presbycusis.  

There is no medical evidence showing otherwise.  The Veteran 
did submit an August 2009 private audiogram, but the report 
did not contain any opinion regarding the etiology of his 
current hearing loss or tinnitus.  Therefore, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


